Citation Nr: 0946147	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION


The Veteran had active service from September 1965 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  In an unappealed June 2002 RO decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of pneumonia.

2.  The evidence received since the June 2002 rating decision 
was not previously of record, and relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for residuals to pneumonia.

3.  The service treatment records indicate only acute and 
transitory respiratory problems.  The post-service records do 
not document pneumonia or residuals to pneumonia until 
several decades after discharge and no competent medical 
evidence causally relates the residuals to pneumonia 
disability to active service.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied the Veteran's 
claim of entitlement to service connection for residuals to 
pneumonia, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the June 2002 rating decision 
denying service connection for residuals of pneumonia is new 
and material and the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


3.  The residuals of pneumonia were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, a VCAA letter was sent to the Veteran in October 2004.  
The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a letter sent in March 2006 also explained 
how VA determines disability ratings and effective dates.  
However, such letters did not provide any meaningful 
statement as to the basis for the prior denial.  Accordingly, 
the notice letter does not comply with Kent.  However, there 
is no prejudice here because the instant decision reopens the 
claim.  As the October 2004 notice letter apprised the 
Veteran of the elements of a service connection claim, no 
further development is required.  Indeed, although the 
Dingess notice was not pre-adjudicatory, it was followed by a 
readjudication of the claim, most recently in September 2008.  
Thus, the timing deficiency was properly cured.  Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

The Veteran is claiming entitlement to service connection for 
residuals of pneumonia.  The Board observes that a rating 
decision denying service connection was issued in June 2002.  
At that time, it was determined there was no evidence linking 
the Veteran's pneumonia residuals, to include scar tissues in 
the lungs and productive cough, to any disease or injury 
during service.  The Veteran did not appeal that decision and 
it became final.  See 38 C.F.R. § 7105.  He subsequently 
requested that his claim be reopened.  The request was denied 
in a rating decision in January 2005, which is the subject of 
the instant appeal.
 
Based on the procedural history outlined above, the issue for 
consideration as to the residuals of pneumonia is whether new 
and material evidence has been received to reopen claim.  
Under 3.156(a), "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  The VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the Veteran in developing the facts necessary for his claim 
have been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002)(eliminates 
the concept of a well-grounded claim).

The RO here considered the underlying service connection 
claim.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996). Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.

At the time of the June 2002 rating decision, which denied 
service connection residuals to pneumonia, to include scar 
tissue and productive cough, evidence of the record consisted 
of the Veteran's formal claim for compensation, a March 2002 
VA examination, outpatient treatment reports from New Mexico 
VA healthcare system from February 2001 until November 2001, 
statements from several VA and private medical doctors, and 
the Veteran's service treatment records. 

The service treatment records reflect treatment for lung 
conditions in October 1965, May 1966 and May 1969; however, 
no in-service records objectively demonstrate scar tissue in 
the lungs or productive cough. Subsequent treatment records 
showed no further complaints and his separation examinations 
did not indicate any abnormalities of the lungs/chest.  Post-
service clinical records indicate normal lungs in 1994 and 
further reveal an episode of acute pneumonia in October 1995.  
A June 2002 VA examination diagnosed pneumonia with history 
and a normal radiograph.

Based on the normal lung/chest findings upon separation from 
service and a VA examination opining that the current lung 
problems were not related to any injuries or diseases 
incurred during service, the RO in June 2002 denied service 
connection for residuals to pneumonia.

Evidence added to the record since the time of the last RO 
denial in June 2002 includes VA clinical reports from Raton 
Clinic from August 2004 to August 2008, and an August 2005 
chest X-Ray from Raton Clinic.  Additionally, a December 2007 
treatment report from the Albuquerque VA Medical Center was 
added to the record.  Such evidence demonstrates current lung 
problems.  This evidence also tends to indicate a continuity 
of lung problem symptomatology, as well as treatment.  In 
this regard, it is noted that an August 2008 VA outpatient 
record reflected complaints of chronic obstructive pulmonary 
disease (COPD) and bronchitis ever since boot camp.  

The evidence detailed above was not previously before agency 
decision makers.  Accordingly, such evidence is found to be 
new under 38 C.F.R. § 3.156.  Moreover, as it addresses 
continuity of symptomatology, it relates to unestablished 
facts necessary to substantiate the claim.  Accordingly, the 
requirements under 38 C.F.R. § 3.156(a) are found to be met 
and the application to reopen the claim is granted.

As the RO considered the underlying service connection claim, 
the Board may proceed with appellate review at the present 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Again, the Veteran is claiming entitlement to service 
connection for residuals of pneumonia.  Specifically, he 
contends that service connection is warranted as these are a 
secondary condition of pneumonia incurred during service in 
September 1965.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Further, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As previously noted, the Veteran's lung condition claim was 
originally considered in June 2002.  At that time, service 
treatment records were associated with the claims file.  Such 
records did show complaints and treatment of bronchitis and 
lower lobe infiltrate during active service.  However, such 
conditions were considered acute and transitory, and indeed, 
separation examination in August 1969 did not indicate any 
abnormalities of the lungs/chest.  

Post-service clinical records first showed a diagnosis of 
pneumonia in October 1995.  This first documented post-
service treatment for pneumonia is shown more then two 
decades following discharge. Thus, the in- service lung 
problems are found to have been acute and transitory, and not 
representative of a chronic disability with continuous 
symptomatology to the present day.  

After the initial rating decision the Veteran submitted a 
March 2002 pulmonary function test, VA reports from Raton 
Clinic from August 2004 to October 2004, and an August 2005 
chest X-Ray from Raton Clinic.  The x-ray showed 
hyperinflation consistent with COPD.  Thus such records 
indicate a current lung problem.

In a December 2007 treatment report from the Albuquerque VA 
Medical Center a physician was asked to report whether there 
was bronchiectasis or some other chronic chest pathology.  A 
CT scan revealed that the lung parenchyma was normal.  No 
emphysematous changes were noted.  There were only minimal 
scattered areas of ground glass seen in the lateral right 
lobe.  Airways appeared normal and no bronchiectasis or 
obstructive lesions were visible.  Additionally, it was noted 
that there was no pleural effusion, no mediastinal or hilar 
lymphadenopath, and cardiac chambers were unremarkable.  The 
overall impression stated was that the CT scan of the chest 
was unremarkable and that the minimal ground glass in the 
right lower lobe may be sequela from prior infection or less 
likely represent minimal atelectasis.   

A July 2008 entry from the Raton Clinic noted a diagnosis of 
COPD and chronic bronchitis and included the statement that 
this has existed ever since boot camp.  Bilateral pneumonia 
was also diagnosed.  However, as such evidence appears to 
have been gleaned exclusively from the Veteran's 
unsubstantiated report of medical history, it lacks probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board calls attention to McLain v. Nicholson, 21 Vet. 
App. 319 (2007), in which the Court held that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  Thus, given the August 
2005 x-ray report, a current disability is deemed established 
here.

Even though the evidence of record demonstrates current 
disability, a grant of service connection is still not 
warranted here. Again, objective findings were absent any 
abnormalities of the lung/chest at the Veteran's separation 
examinations and there is no documented post-service 
treatment until 1995.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran is competent to 
report on his observable symptoms. See Layno v. Brown, 6 Vet. 
App. 465 (1994). Therefore, his statements indicating that he 
has experienced respiratory symptoms since active service can 
demonstrate continuity of symptomatology in support of his 
claim, provided that such statements are deemed credible. In 
this regard, the Board notes that in considering continuity 
of symptomatology, a finding against the credibility of the 
Veteran's lay statements cannot be solely based on the 
absence of contemporaneous medical records. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, in 
weighing the credibility of lay testimony, the Board can 
appropriately consider any significant time delay between the 
report of symptoms and the period during which they allegedly 
occurred. 

In the present case, the Veteran did not file an initial 
claim of entitlement to service connection for pneumonia 
residuals until 2001, over three decades following separation 
from active service. If his symptoms had been continuous 
since discharge, it would be reasonably expected that a claim 
would have been raised much sooner. Given this, and in light 
of the normal clinical findings at the separation 
examination, the Veteran's contentions of having a chronic 
respiratory disability since service are found to lack 
credibility here. Therefore, in the instant case, continuity 
is not established by the clinical record or by the Veteran's 
own statements.

Furthermore, no competent evidence of record finds that the 
current respiratory disability is causally related to active 
service.  To the contrary, in a June 2002 VA examination the 
examiner stated it was not possible to relate the current 
respiratory problem reported by the Veteran to his previous 
episodes of pneumonia.  This VA opinion was offered after a 
review of the claims file and following a physical 
examination.  Therefore, it is found to be highly probative.  
Again, no other medical evidence of record refutes this 
opinion. 

Finally, the Board is aware of the Veteran's contentions that 
his residuals of pneumonia are etiologically related to 
service.  However, the question of etiology in this case 
involves complex medical issues, which the Veteran as 
layperson is not competent to address.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no support for a grant of service connection 
for residuals to pneumonia.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for residuals to pneumonia is granted.

Service connection for residuals to pneumonia is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


